Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 29, 2021 has been entered. 

Information Disclosure Statement (IDS)
The information disclosure statement submitted on May 29, 2021 has been considered by the Examiner and made of record in the application file. 

Response to Amendments
Applicant has filed an amendment on 5/29/2021 amending claims 7 and 13, no new cancellation or adding to the claim was introduced. In virtue of this communication, claims 7-9 and 13 are currently pending in the instant application. 
In response to the claim objections regarding the first and second reflection surfaces, Applicant has replaced the term “reflection surface” with “surface”. The amendment language is acknowledged and entered. The corresponding claim objections have been withdrawn accordingly. 
However, amended claims 7 and 13 language contains new subject matter being objected to, as explained in more details in the current Office Action below.
In response to the 35 U.S.C. 112(b) rejection related to claim language "user's pupil", Applicant has amended the claim language to overcome the indefiniteness issue. The amendment language is acknowledged and entered. The corresponding 35 U.S.C. 112(b) rejection has been withdrawn accordingly. 
However, amended claims 7 and 13 language contains new subject matter being rejected under 35 U.S.C. 112(b), as explained in more details in the current Office Action below.

Response to Remarks
Applicant has filed document “Remarks” on 5/29/2021, submits the amended claim language overcomes the 35 USC § 112(b) and 35 USC § 102 rejections. The amendments and remarks have been fully considered. However, Examiner finds the amended claim language introduces other indefiniteness issues to the claims such that they are not allowable, as explained in more details in the current Office Action. 

Claim Objection
Claims 7-9 and 13 are objected to as claim 7 (and similarly claim 13) recites the limitation “the predetermined wavelength range” with insufficient antecedent basis. 
Nevertheless, based on claim 7 (and claim 13) language, the term “a preset wavelength range” has been utilized prior to the language “the predetermined wavelength range”, and a Google synonym search indicates the words “predetermined” and “preset” can be considered synonym of each other. As a result, Examiner accepts and interprets “predetermined” and “preset” as synonyms. 
However, Applicant can consider employing consistent terminology to avoid potential interpretation disagreement and dispute. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 7 (and similarly claim 13) language recites the limitation, in part, “wherein the predetermined wavelength range is a wavelength other than the visible wavelength range” (insufficient antecedent basis for the word “predetermined”, which has been interpreted as “preset” as explained in Claim Objection above). 
The claim language is indefinite as claim 7 recites another mandatory subject matter:
“the second surface reflecting a preset wavelength range of light incident from an outside of the augmented reality optical device to the image generator, and the first surface transmitting a first portion of an incident visible wavelength range of light to a pupil of a user ..., while reflecting a second portion of the incident visible wavelength range of light in a preset direction ..., or transmitting the first portion of the incident visible wavelength range of light in the preset direction while reflecting the second portion of the incident visible wavelength range of light to the user's pupil“.
Notice that the preceding limitation mandates the preset wavelength range of the incident light contains at least a first portion and a second portion, both portion being inside visible wavelength range. This contradicts the initially mentioned limitation that the preset wavelength range is a wavelength other than the visible wavelength range. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsao; Tsu-Chin et al. (US 20120007839 A1) 
As to claim 1, Tsao discloses an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image)...
Notice Fig. 4 embodiment is a superset of embodiments Figs 1-3), comprising:  
an image generator receiving a preset wavelength range of light reflected by an affected part and generating an image of the affected part; an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator ([0027] the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light ...
[0072] ... the electronic image capture device 121, and possibly the viewing location 92 and/or the positioning location 82 may be repositionable or reorientable relative to the other components either manually under computer control to help provide improved alignment of composite optical image components (i.e. of the first and second component optical images that make up the composite optical images
[0074] In some embodiment variations, one or more light sources 161 may be included in the system to direct light onto the object viewing location ..., the light source itself may be capable of modulated output while in other embodiments any desired output modulation may be achieved by one or more of the optical elements 162 or 171-1 such that only at selected times do relevant images from optical path 101 actually reach optical paths 102 and 103
[0048] Image capture devices, or “image capture means”, appropriate for the various embodiments of the presentation invention can take on a variety of forms. Examples of such image capture devices include photocell arrays, cameras (e.g. digital cameras or camcorders), charged-coupled devices (CCD), and CMOS Cameras. In such embodiments, the frame rate of the image capture device and of an electronic image display device may be synchronized to allow for the imaging device to view either only a single component optical image, subset of component optical images, or all component optical images as a composite optical image.
Based on the above teachings, Tsao’s “image capture device teaches the claimed “image generator” and “image output unit”, as well as performing the respective functions ); a lens unit focusing the light reflected by the image output unit ([0088] As with the other embodiments presented herein above, optional optical components 471-1 to 471-7 may be located one or more of the first-seventh optical paths. [0073] In some variations of the first embodiment, additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors ...); a beam splitter disposed under the image generator in a first direction of the augmented reality optical device, the beam splitter including a first surface and a second surface disposed in different directions to reflect incident light in different directions  ([0088] ... copies of the first component optical images and the second component optical images are sent by the first beam splitter 411-1 and a third beam splitter 411-3, respectively, along second and seventh optical paths 402 and 407 into separate image capture devices 421-1 and 422-2.
Notice each beam-splitter includes a top reflection surface and a bottom reflection surface disposed in an opposite direction from each other, and reflects top and bottom incident light in different directions as shown in the figures), to reflect incident light in different directions, the second surface reflecting a preset wavelength range of light incident from an outside of the augmented reality optical device to the image generator, and the first surface transmitting a first portion of an incident visible wavelength range of light to a pupil of a user's positioned in a second direction of the augmented reality optical device, which is different from the first direction, while reflecting a second portion of the incident visible wavelength range of light in a preset direction other than towards, the user's pupil and the image generator, or transmitting the first portion of the incident visible wavelength range of light in the preset direction while reflecting the second portion of the incident visible wavelength range of light to the user's pupil, wherein a first length of the beam splitter in a first direction along which light comes from the outside is identical to a second length of the beam splitter in a second direction towards the image generator perpendicular to the first direction, wherein a distance between the image generator and a center of the beam splitter is identical to a distance between the center of the beam splitter and the user's pupil, and wherein the first surface and the second surface are positioned inside the beam splitter, and wherein the predetermined wavelength range is a wavelength other than the visible wavelength range (For the preceding limitation, Examiner considers art rejection would not be meaningful as the subject matter is indefinite and self-contradictory, as explained in 35 U.S.C. 112(b) indefiniteness rejection above). 

As to claim 8, Tsao discloses the augmented reality optical device of claim 7,  wherein the preset wavelength range of light is an infrared or ultraviolet wavelength range of light ([0027] ... the light source optionally produces light selected from the group consisting of (a) visible light, (b) UV light, and (c) IR light). 

As to claim 9, the augmented reality optical device of claim 7, wherein the image output unit receives, from the outside, an AR image to be output and outputs another visible wavelength range of light corresponding to the AR image (Fig. 1: [0073] additional optical elements may be located along one or more of the first-fourth optical paths as indicated by blocks 171-1 to 171-4 in FIG. 1. These optical elements may include apertures, lens, mirrors, filters, shuttering devices (e.g. acousto-optic modulators), additional beam splitters, and the like that may be used to position, size, orient, modulate, split, combine, or vary light wavelengths reaching the viewing or capture positions. Such optical elements may be configurable manually or by computer controlled adjustment ). 

As to claim 13, Tsao discloses a medical ([0005] It is an object of some embodiments of the invention to provide an improved AR system and methods for use in medical applications) augmented reality device, comprising: an image generator receiving a preset wavelength range of light reflected by an affected part and generating an image of the affected part; an image output unit outputting a visible wavelength range of light corresponding to the image generated by the image generator (The preceding limitation is the same as claim 1, it is thus rejected with similar rationale as claim 1); an augmented reality optical device ([0088] The fourth embodiment (as shown in FIG. 4) provides an augmented reality system 400 and method allowing an observer to view a first component optical image (e.g. a physical optical image), originating at the beginning of the first optical path 401, that is combined with a second component optical image (i.e. an electronic optical image) 
Notice Fig. 4 embodiment is a superset of embodiments shown in Figs 1-3); including a beam splitter disposed under the image generator in a first direction of the augmented reality optical device, the beam splitter including a first surface and a second reflection surface disposed in different directions to reflect incident light in different directions, the second surface reflecting the preset wavelength range of light to the image generator  (the preceding limitation is similar to that of claim 7, and is rejected with similar rationale as explained in claim 7 Office Action); 
For the subsequent limitations of claim 13, they are similar to those of claim 7, Examiner considers art rejection would not be meaningful as the subject matter is indefinite and self-contradictory, as explained in 35 U.S.C. 112(b) indefiniteness rejection and claim 7 Office Action above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/            Examiner, Art Unit 2621